                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JAIME NELLUM,                             : Case No. 3:17-cv-390
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Stipulation to Award

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Doc. #16). Specifically, the parties stipulate and petition this Court to enter an order

awarding attorney fees in the amount of $4,290.00 under the EAJA. This award will

fully satisfy any and all of Plaintiff’s claims for fees, costs, and expenses under 28

U.S.C. § 2412, that may be payable in this case. Any fees paid belong to Plaintiff and

can be offset to satisfy any pre-existing debt that Plaintiff owes the United States,

pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct. 2521 (2010).

      After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment signed

by Plaintiff.
                      IT IS THEREFORE ORDERED THAT:

      1.    The Parties’ Joint Stipulation to Award Attorney’s Fees under
            the Equal Access to Justice Act (Doc. #16) is accepted and the
            Commissioner shall pay Plaintiff=s attorney fees, costs, and
            expenses in the total amount of $4,290.00;

      2.    Counsel for the parties shall verify, within thirty days of this
            Decision and Entry, whether or not Plaintiff owes a pre-
            existing debt to the United States subject to offset. If no such
            pre-existing debt exists, Defendant shall pay the EAJA award
            directly to Plaintiff=s counsel pursuant to the EAJA assignment
            signed by Plaintiff; and

      3.    The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: June 11, 2019                            *s/Thomas M. Rose
                                               Thomas M. Rose
                                               United States District Judge




                                           2
